97 F.3d 1457
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Anthony Kronus SWIFT, Appellant,v.STORY COUNTY JAIL;  Paul H. Fitzgerald, Sheriff;  Lt. GaryFoster, Chief Jailer;  Sgt. Brent Upchurch, 2nd ChiefJailer;  Matthew Cutts, Classification Officer;  KevinMckinley, Jailer;  Rodney Bingham, Jailer;  Tim Shoppe,Jailer;  Sean Slezak, Jailer;  Craig Mckinney, Jailer;Scott Kickbush, Jailer, Appellees.
No. 95-4120.
United States Court of Appeals, Eighth Circuit.
Submitted:  September 4, 1996.Filed:  September 19, 1996.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Anthony K. Swift appeals an order of the district court1 dismissing without prejudice his 42 U.S.C. § 1983 action.  Swift's complaint asserted that his constitutional rights were violated by the conditions of his confinement in a "suicidal cell" over the weekend at the Story County Jail.  After reviewing the file, we conclude that the district court did not abuse its discretion in dismissing Swift's complaint without prejudice.   See Denton v. Hernandez, 504 U.S. 25, 33 (1992) (standard of review);   Farmer v. Brennan, 114 S.Ct. 1970, 1977 (1994) (test for Eighth Amendment violations in prison);   Williams v. Delo, 49 F.3d 442, 445 (8th Cir.1995) (applying Farmer to conditions-of-confinement claim).


2
Accordingly, we affirm.



1
 The Honorable Ronald E. Longstaff, United States District Judge for the Southern District of Iowa